PER CURIAM.
We affirm the order denying Robert Masters’ motion for postconviction relief, which was filed pursuant to Florida Rule of Criminal Procedure 3.850. Mr. Masters raised an issue concerning his sexual predator status that the trial court did not fully resolve in its order. We cannot confirm that Mr. Masters’ designation as a sexual predator is legal, although nothing in this record suggests that it is unauthorized. If Mr. Masters files a motion pursuant to Florida Rule of Criminal Procedure 3.800(a) alleging that his sexual predator status is not authorized, that motion should be resolved on the merits and should not be denied on the basis of anything presented in this motion. See King v. State, 911 So.2d 229 (Fla. 2d DCA 2005).
Affirmed.
ALTENBERND, CANADY and LaROSE, JJ., Concur.